Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/21 has been entered.
 
Please note the new Examiner of record.
Claims Status:
Claims 3, 5, 7, 8, 10, 11 and 17 have been cancelled.
Claims 19-27 are new.
Claims 1, 2, 4, 6, 9, 12-16 and 18-27 are pending. 

Withdrawn rejections
Applicant's amendments and arguments filed 7/30/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Armstrong on 11/5/21.

The application has been amended as follows: 
In the claims:
In claim 12, line 2 delete “low” and in line 3 delete “high”.
Cancel claim 16. 
In claim 22, line 2 delete “low” and in line 3 delete “high”.
In claim 23, line 2 delete “low” and in line 3 delete “high”.
In claim 24, line 2 delete “low” and in line 3 delete “high”.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of Coppeta et al. (US 20120035528) does not teach or suggest, alone or in combination, the instantly claimed device. With regard to the gas to employ, Coppeta et al. guide the artisan to: “Inert gases include elements from column VIII of the periodic 6 and C3F8 are indicated for volume replacement after vitrectomy or retinia tamponade. Consequently, the ordinary artisan in the ophthalmologic arts would not look to SF6 or C3F8 to replace the inert gases taught by Coppeta et al. because they are indicated for a different purpose in this art. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 2, 4, 6, 9, 12-15 and 18-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERNST V ARNOLD/Primary Examiner, Art Unit 1613